Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the first computing system" in line 2, “the first alphanumeric” in line 2, “the image” in line 3.  There is insufficient antecedent basis for each limitation in the claim.  It appears that claim 38 should depend from claim 36.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 
Claim 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neustel (US 8,160,306) in view of Henry (US 2009/0276694).
As to claim 21, Neustel discloses a method comprising:
 	recognizing, via a processor (fig. 1, col. 5, lines 6-11), a first part number in a patent figure (col. 11, lines 29-35); 
 	identifying, via the processor, a second part number in a patent text, wherein the patent text is associated with the patent figure (figs. 2, 4, col. 6, lines 12-para. 0037);
 	identifying, via the processor, a part name in the patent text, wherein the part name is associated with the second part number (fig. 4, col. 6, lines 12-24);
 	forming, via the processor, an association between the first part number and the part name based on the first part number matching the second part number (col. 12, lines 16-35); and
 	causing, via the processor, the part name to be displayed over the patent figure based on the association (fig. 20, col. 12, lines 50-66).
	Neustel is silent as to displaying the part name responsive to a cursor hovering over the first part number.  
	Henry teaches displaying the part name responsive to a cursor hovering over the first part number (para. 0087).  It would have been obvious to one of ordinary skill in the art to displaying the first part number in Neustel with displaying the part name responsive to a cursor hovering over the first part number as taught by Henry since doing this would amount to a simple substitution of one known for another in order to obtain predictable results.

 	As to claim 23, the combination of Neustel and Henry discloses the method of claim 22, wherein the shape is visually distinct relative to the patent figure (Henry, para. 0085-0087).
	As to claim 24, the combination of Neustel and Henry discloses the method of claim 22, wherein the shape is colored internally such that the shape is visually distinct relative to the patent figure (Henry, para. 0085-0087).
 	As to claim 25, the combination of Neustel and Henry discloses the method of claim 21, further comprising: causing, via the processor, the first part number to be displayed within a shape, wherein the shape is displayed over the patent figure (Henry, para. 0087).
 	As to claim 26, the combination of Neustel and Henry discloses the method of claim 25, wherein the shape is visually distinct relative to the patent figure (Henry, para. 0085-0087).
As to claim 27, the combination of Neustel and Henry discloses the method of claim 21, further comprising:
 	causing, via the processor, the first part number to be displayed within a first shape, wherein the first shape is displayed over the patent figure, wherein the first shape is visually distinct relative to the patent figure (Henry, para. 0085-0087); and
 	causing, via the processor, the part name to be displayed within a second shape, wherein the second shape is displayed over the patent figure responsive to the cursor hovering over the first part number, wherein the second shape is visually distinct relative to the patent figure (Henry, para. 0085-0087).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC TRAN/Primary Examiner, Art Unit 2668